Citation Nr: 1614603	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating for aortic sclerosis with coronary artery disease in excess of 30 percent prior to January 15, 2009, except from July 23, 2004 to October 31, 2004, and in excess of 60 percent thereafter until March 25, 2015.

2.  Entitlement to special monthly compensation (SMC) at the housebound rate prior to March 25, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to May 1972.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board, and, in September 2014, the Board remanded this case for further development.  After further development the matter was recertified back to the Board.


FINDINGS OF FACT

1.  The weight of the evidence does not indicate that prior to July 22, 2004, a workload of five metabolic equivalents (METs) or less caused the Veteran to experience dyspnea, fatigue, angina, dizziness, or syncope; that the Veteran had an ejection fraction of 50 percent or less; or that he was diagnosed with either acute or chronic congestive heart failure.

2.  The weight of the evidence did not indicate that, from November 1, 2004 to January 14, 2009, a workload of five METs or less would cause the Veteran to experience dyspnea, fatigue, angina, dizziness, or syncope; that the Veteran had an ejection fraction of 50 percent or less; or that he was diagnosed with either acute or chronic congestive heart failure.

3.  The weight of the evidence indicates that, from January 15, 2009, a workload of three METs would cause the Veteran to experience dizziness and angina.

4.  The Veteran met the criteria for SMC as of January 15, 2009 as his CAD was rated at 100 percent and he had separate service connected disabilities that combined to 60 percent.

CONCLUSIONS OF LAW

1.  Except from July 2004 to November 2004, the criteria for entitlement to a disability rating for aortic sclerosis with coronary artery disease in excess of 30 percent prior to January 2009 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for entitlement to a total disability rating for aortic sclerosis with coronary artery disease from January 2009 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

3.  The criteria for entitlement to SMC were met as of  January 15, 2009.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, other government treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he failed to appear.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Rating: Heart

The Veteran contends that he is entitled to a disability rating for aortic sclerosis with coronary artery disease, status post coronary artery bypass graft (CABG), in excess of 30 percent prior to January 2009 and in excess of 60 percent thereafter.  The weight of the evidence indicates that, with except from July 2004 to November 2004, when the Veteran received a total rating for convalescent, his coronary symptoms were not severe enough to warrant a disability rating in excess of 30 percent prior to January 2009, but the weight of the evidence also indicates that the Veteran is entitled to a total disability rating thereafter.

The Veteran first filed for service connection in October 1993, and, in April 1994, the RO granted service connection and assigned a noncompensable rating.  The Veteran filed for an increased rating in February 2005.  The RO initially denied the increased rating in September 2005, but, in a February 2014 decision review officer decision, assigned a staged disability rating of 30 percent rating effective January 2003, a total disability rating from July 2004 to November 2004 due to a period of convalescence, and 30 percent disability rating thereafter.  

The Veteran appealed, and, in September 2014, the Board remanded the case for further development.  The matter was transferred to the Appeals Management Center which assigned a 60 percent disability rating effective January 15, 2009 and a total disability rating effective March 25, 2015.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability rating was assigned pursuant to 38 C.F.R. § 4.101, Diagnostic Code 7005.  Under Diagnostic Code 7005, a 30 percent disability rating is assigned when a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

A 60 percent disability rating is assigned when coronary artery disease results in more than one episode of acute congestive heart failure in the past year or; a workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.101, Diagnostic Code 7005.  

A 100 percent, or total disability, rating is assigned when coronary artery disease results in chronic congestive heart failure; a workload of three METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  When the workload at which dyspnea, fatigue, angina, dizziness, or syncope develops, and a laboratory determination of that workload by exercise testing cannot be done for medical reasons, an estimation by a medical examiner may be used.  38 C.F.R. § 4.101, Note (2).  

Medical Evidence

The Veteran sought treatment at an emergency room in February 2004.  The Veteran reported that he had felt light headed.  The attending physician noted that the Veteran was at risk for cardiac presyncope and cardiac failure.

The Veteran sought treatment again in March 2004 after several hours of lightheadedness, blurring of vision, and chest pressure.  The Veteran denied palpitations or a racing heartbeat.  The attending physician determined that the incident was caused by recently titrated blood pressure medication.  The Veteran was advised to consult a cardiologist at his earliest possible convenience and to seek treatment at an emergency room in the event of a recurrence.

As previously noted the Veteran was assigned a total disability rating from July 2004 to November 2004.  This was the result of an aortic valve replace surgery in July 2004 and a period of convalescence that extend to November 2004.  Medical records indicated that from November 2004 to September 2009 the Veteran repeatedly reported experiencing chest pain and light headedness.

A February 2005 letter from the Veteran's cardiologist indicated that the Veteran required a large number of medications to treat his heart disorders.  

A June 2005 ultrasound indicated that the Veteran did not have significant stenosis.

A March 2006 echocardiogram indicated that the Veteran had normal diastolic function and an ejection fraction of 65 to 85 percent.

The Veteran submitted a medical opinion in August 2006 from one of his physicians.  The physician opined that Veteran's heart conditions were stable.

In September 2006, a nuclear medicine study revealed a large mild lateral and medium moderate ischemia.  Additionally, the Veteran's ejection fraction was measured as 59 percent.

The Veteran was examined at a VA facility in January 2009.  The examiner noted that the Veteran had a systolic ejection murmur.  The examiner also noted that the Veteran had a stable pattern of angina, and that his ability to perform physical activity resulted in fatigue, dyspnea, and angina at a workload of three to six METs.  The examiner concluded that the Veteran did not have recurrence of aortic stenosis such as pre-syncope or syncope since undergoing the aortic valve replacement.

In February 2009, an echocardiogram indicated that the Veteran's aortic valve was functioning normally, and his ejection fraction was measured as 65 to 70 percent.

An abnormal February 2010 electrocardiogram indicated possible lateral ischemia. 

In September 2013, the Veteran submitted hand written medical literature on congenital heart disorders and heart murmurs.

The Veteran underwent coronary bypass surgery in October 2014.

In October 2014, the Veteran submitted a written statement in which he stated that his condition had gotten worse.

An October 2014 echocardiogram indicated that the Veteran's ejection fraction was 70 to 75 percent.

The Veteran was examined at a VA facility in April 2015 and was accompanied by his daughter.  The Veteran's daughter reported that he had an occipital stroke in June 2014, experienced seizures, and had a pacemaker inserted in October 2014.  The Veteran was able to speak, but he was unable to provide much medical history to his current condition.  The examiner noted that the Veteran had chronic congestive heart failure.  The examiner estimated that the Veteran would experience fatigue and angina at a workload of was one to three METs.
Rating From February 2004 to July 2004

The Veteran is not entitled to a disability rating in excess of 30 percent for his heart condition from February 2004 to July 2004.  The record indicates that the Veteran sought treatment at the emergency room multiple times during this time period for light headedness and chest pain.  Nevertheless, the record does not contain either measurements or estimates of what workload caused the Veteran to feel dyspnea, fatigue, angina, dizziness, or syncope over this period.  The record during this period also does not contain measurements showing an ejection fraction of 50 percent or less. Finally, although the Veteran was treated multiple times for light headiness and chest pain, the record does not contain a diagnosis of acute or chronic congestive heart failure over this period.  Therefore, the weight of the evidence is not sufficient to prove that the Veteran meets any of the applicable rating criteria for a disability rating of 60 percent or more for his heart condition from February 2004 to July 2004, because the rating criteria requires evidence demonstrating that either a workload of greater than three METs but not greater than five METs causes dyspnea, fatigue, angina, dizziness, or syncope; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or acute congestive heart failure.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

The Veteran is not entitled to a total disability rating either, because a total disability rating requires evidence that an even lower workload causes dyspnea, fatigue, angina, dizziness, or syncope, an even lower ejection fraction, or chronic congestive heart failure.  Id.

Accordingly, the Board finds that the weight of the evidence indicates that the criteria for a disability rating in excess of 30 percent for the Veteran's heart condition have not been met from February 2004 to July 2004.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Rating From November 2004 to January 2009

The Veteran does not meet the rating criteria for a disability rating of 60 percent for his heart condition from November 2004 to January 2009.  The record indicates that the Veteran continued to seek treatment for his heart condition over this period of time, but the record does not contain either measurements or estimates of what workload caused the Veteran to feel dyspnea, fatigue, angina, dizziness, or syncope over this period.  The record does contain measurements of the Veteran's ejection fraction.  The lowest measurement over this period is 59 percent.  Additionally, the record does not contain a diagnosis of acute or congestive heart failure during this period.  Therefore, the weight of the evidence is not sufficient to prove that the Veteran meets any of the applicable rating criteria for a disability rating of 60 percent for his heart condition from November 2004 to January 2009, because the rating criteria requires evidence demonstrating that either a workload of greater than three METs but not greater than five METs causes dyspnea, fatigue, angina, dizziness, or syncope; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or acute congestive heart failure.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Once again, the Veteran is not entitled to a total disability rating either, because a total disability rating requires evidence that an even lower workload causes dyspnea, fatigue, angina, dizziness, or syncope, an even lower ejection fraction, or chronic congestive heart failure.  Id.

As described, the Board finds that the weight of the evidence indicates that the criteria for a disability rating in excess of 30 percent for the Veteran's heart condition have not been met from November 2004 to January 15, 2009.  38 C.F.R. § 4.104, Diagnostic Code 7005.  

Rating from January 2009 

The weight of the evidence indicates that the Veteran is entitled to a total disability rating from January 15, 2009.   In January 2009, a VA examiner determined that a workload of three to six METs caused the Veteran to experience fatigue, dyspnea, and angina.  There is no other measurement of the Veteran's workload during this period.  Accordingly the weight of the evidence indicates a workload of three to six METs would cause fatigue, dyspnea, and angina.  The examiner does not opine which end of this range is more likely to cause fatigue, dyspnea, and angina, and, therefore, it is at least as likely as not that a workload of 3 METs would cause fatigue, dyspnea, and angina as a higher workload would.  Accordingly, the Board must give the Veteran the benefit of the doubt and find that a workload of three METs causes fatigue, dyspnea, and angina.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As previously noted, a total disability rating is assigned when a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, and a disability rating of 60 percent is assigned when a workload greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A workload of three METs is a workload of three METs or less, and a workload of three METS is not greater than three METS.  Therefore, the Veteran meets the rating criteria for a total disability rating.  Id.

The weight of the evidence from October 2014 confirms the entitlement to a 100 rating.  In April 2015, a VA examiner determined that the Veteran had chronic congestive heart failure.  Additionally, the Veteran's daughter reported that the Veteran had a pace maker inserted in October 2014.  The Board finds the report of the Veteran's daughter to be credible.  Taken together the weight of the evidence indicates that the Veteran was experiencing chronic congestive heart failure since at least October 2014, and, therefore, the Veteran would meet the rating criteria for a total disability rating from October 2014.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the Veteran's heart condition are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria applicable to the Veteran's heart condition provide for compensable ratings based on what workload causes the Veteran to experience dyspnea, fatigue, angina, dizziness, or syncope; the requirement of continuous medication to manage the condition; evidence of cardiac hypertrophy or dilation; low ejection fraction; or acute and congestive heart failure.  During the period on appeal, the Veteran has complained of chest pain and light headedness.  Additionally, medical records memorialize his ejection fraction, and measurements and estimates of what level of workload causes him to experience dyspnea, fatigue, angina, dizziness, or syncope.  Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria for the disabilities on appeal, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation and Pension Service.

SMC

As of this decision the Veteran has been granted a total disability rating from January 2009 for his heart condition.  The Veteran has also been granted service connection for 13 other disabilities.  The combined evaluation of these 13 disabilities has equaled or exceeded 60 percent since February 14, 2005.  These 13 disabilities are separate and distinct from the Veteran's heart condition, and involve different anatomical segments and body systems.  SMC at the house bound rate is payable where a veteran has a single service-connected disability rated as 100 percent and has additional service-connected disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).  Therefore, the Veteran is entitled to SMC at the housebound rate from January 15, 2009, the date on which entitlement to a total rating for his heart disability was established.


ORDER

Except from July 2004 to November 2004, entitlement to a disability rating for aortic sclerosis with coronary artery disease in excess of 30 percent prior to January 15, 2009 is denied.

A total disability rating for aortic sclerosis with coronary artery disease from January 15, 2009 is granted; subject to the laws and regulations governing the award of monetary benefits.

SMP at the housebound rate from January 15, 2009 is granted; subject to the laws and regulations governing the award of monetary benefits.

____________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


